       Case 2:18-cr-00478-WKW-SMD Document 1 Filed 11/29/18 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

UNITED STATES OF AMERICA

               v.                                     CR. NO. oi             og_tactii
                                                              [21 U.S.C. § 846;
NICHOLAS KENTEZ MCHENRY and                                    21 U.S.C. § 841(a)(1);
JENNIFER RAMOS                                                 18 U.S.C. § 2]

                                                     INDICTMENT

The Grand Jury charges:

                                          COUNT 1
                     (Conspiracy to Violate the Controlled Substances Act)

       Beginning at an unknown time and continuing to on or about January 6, 2018, in Butler

County, within the Middle District of Alabama, and elsewhere, the defendants,

                          NICHOLAS KENTEZ MCHENRY and
                                 JENNIFER RAMOS,

did knowingly and intentionally combine, conspire, and agree together and with others to possess

with intent to distribute a controlled substance, to wit: a mixture and substance containing a

detectable amount of marijuana, a Schedule I controlled substance, in violation of Title 21,

United States Code, Section 841(a)(1). All in violation of Title 21, United States Code, Section

846.

                                            COUNT 2
                          (Violation of the Controlled Substances Act)

       Beginning at an unknown time and continuing to on or about January 6, 2018, in Butler

County, within the Middle District of Alabama, and elsewhere, the defendants,

                          NICHOLAS KENTEZ MCHENRY and
                                 JENNIFER RAMOS,
      Case 2:18-cr-00478-WKW-SMD Document 1 Filed 11/29/18 Page 2 of 3




each being aided and abetted by the other, did knowingly and intentionally possess with intent to

distribute a controlled substance, to wit: a mixture or substance containing a detectable amount

of marijuana, a Schedule I controlled substance, in violation of Title 21, United States Code,

Section 841(a)(1) and Title 18, United States Code, Section 2.

                                  FORFEITURE ALLEGATION

       A.      The allegations contained in Counts 1 and 2 of this indictment are hereby

realleged and incorporated by reference for the purpose of alleging forfeitures pursuant to Title

21, United States Code, Section 853.

       B.      Upon conviction of the offenses in violation of Title 21, United States Code,

Sections 841(a)(1) and 846, set forth in Counts 1 and 2 of this indictment, the defendants,

                          NICHOLAS KENTEZ MCHENRY and
                                 JENNIFER RAMOS,

shall forfeit to the United States, pursuant to Title 21, United States Code, Section 853, any and

all property constituting or derived from proceeds defendants obtained directly or indirectly as a

result of the said violations and any and all property used or intended to be used in any manner

or part to commit and to facilitate the commission ofthe offenses in violation of Title 21, United

States Code, Sections 841(a) and 846.

       C.      If any ofthe property described in this forfeiture allegation, as a result of any act

or omission of the defendants:

              (1)     cannot be located upon the exercise of due diligence;

              (2)     has been transferred or sold to, or deposited with, a third party;

              (3)     has been placed beyond the jurisdiction of the court;

              (4)     has been substantially diminished in value; or

              (5)     has been commingled with other property which cannot be divided
                      without difficulty,

                                                 2
      Case 2:18-cr-00478-WKW-SMD Document 1 Filed 11/29/18 Page 3 of 3




the United States shall be entitled to forfeiture of substitute property pursuant to Title 21, United

States Code, Section 853(p), as incorporated by Title 28, United States Code, Section 2461(c).

       All pursuant to Title 21, United States Code, Section 853.

                                               A TRUE BILL:



                                              Foreperson



LOUIS V. F  KLIN, SR.
UNITED STATES AT    NEY



Brandt g• . Baterra
                     All
Assi      iiited States Attorney



R. Randolph Neeley
Assistant United States Attorney




                                                 3
